Los becbos están expresados en la opinión.
El Juez Asociado Se. Aldbey,
emitió la opinión del tribunal-.
El primer motivo en que'se apoya el apelante José Ma-trero para pedir la revocación de la sentencia' que lo condebó es que la corte inferior no tuvo jurisdicción para juzgarlo *585porque la denuncia que se presentó en la Corte Municipal de Bayam'ón contra él no está debidamente jurada, porque si “bien dice “jurada ante mí boy 24 de julio de 1916,” no apa-rece firmada por el Juez de Paz ni por funcionario alguno, aunque se leen al final las palabras “Juez de Paz del Dorado.” El apelante no suscitó esta cuestión en la Corte Municipal de Bayamón ni en la Corte de Distrito de San Juan al cele-brarse el juicio de nuevo en grado de apelación y es demasiado tarde para promoverla abora por primera vez. El Pueblo v. Noble, 9 D. P. R. 388; El Pueblo v. Rivera, 19 D. P. R. 1144; El Pueblo v. Carrasquillo, 22 D. P. R. 137 y El Pueblo v. París, (pág. 111).
Terminada la prueba por el Fiscal en la corte inferior solicitó el denunciado que se le absolviera por ser insuficiente pará condenarle (non suit) siendo rechazada su pretensión, y aunque presentó prueba en su defensa nada resulta de ella que robustezca la del Fiscal, por lo que hemos de considerar si aquélla es suficiente para sostener la condena del apelante. El Fiscal de esta Corté Suprema nos h'a pedido que revoque-mos la sentencia por falta de prueba y opinamos que tiene razón.
La denuncia por daños maliciosos, imputó al apelante que voluntaria y maliciosamente amarró un becerro de uno de los palos de' toronja de la denunciante, el cual destruyó.
• De la declaración de la denunciante aparece que no sabe quién amarró el becerro, propiedad del denunciado; que' el toro, que tendría ún año, estaba vagando por su finca, rompió la corteza del árbol y no vió que ninguna persona lo amarrara o lo echara en la finca.
Luis Rivera, empleado de -la denunciante, encontró el no-villo atado debajo de un árbol; que el daño que hizo fué en el pasto; que ]a denunciante mandó al testigo a donde el denun-ciado José Marrero para decirle'-que. le mandara un dólar-o enviaba el becerro al depósito; que el animal era pequeño, que mamaba y que no vió que el acusado amarrara o echara el animal en la finca.
*586Otro testigo del Fiscal, nombrado W. A. Hntton, nada sabe, y el último testigo Valentín Santana, empleado también de la denunciante, declaró que el novillo estaba atado al árbol, “enredado a la vuelta redonda, que. no lo había amarrado nadie, sino- enredado a la vuelta redonda, que se babía enre-dado nada más ’ ’ y que' no sabe quién lo puso allí.
Del conjunto de esta prueba del Fiscal resulta que si el becerro del demandado causó daños en la propiedad de la denunciante1 no fueron producidos por un acto malicioso del apelante, pues no se desprende tal cosa de la prueba, ni tam-poco serían consecuencia de un acto intencional suyo, pues nadie1 asegura, que él echara el becerro en tal finca en situa-ción de producir daños, ni que lo amarró al árbol de toronjas, hecho que tampoco resulta que ocurriera en vista de la de-claración del último testigo.
La sentencia apelada debe ser revocada y absolverse al acusado.

Revocada la sentencia apelada y absuelto el acusado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.